DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 10/4/2021. In virtue of this communication claims 15-23 are currently pending in the instant application.
        
Response to Amendment
In response to the action mailed on 5/17/2021, the Applicant has filed a response without amending the claims. 

Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive.

The Applicant argues that the combination of Oda and Liu do not teach the limitation of “multiple optical fiber cores configured to simultaneously (i) transfer one or more of the first optical communication signals among the first electro-optical devices, using multi-mode propagation, …and (ii) transfer one or more of the second optical communication signals between the second electro-optical devices and the connector, using single-mode propagation….” The Examiner respectfully disagrees with this statement because the combination of Oda and Liu teaches this limitation, however, for purpose of clarifying the rejection the Examiner found a new reference of Fini et al (US Pub 20110274398). The new rejection is the following. First, the primary reference of Oda Fig 1, Fig 3 teaches a multi-core fiber (MCF) 200 having multiple optical fiber cores that (i) transfer one or more first optical communication signals among first electro-optical simultaneously (i) transfer one or more first optical communication signals for a first communication (i.e. from a first transmitter VCSEL to a first receiver PIN), and (ii) transfer one or more of second optical communication signals for a second communication (i.e. from a second transmitter VCSEL to a second receiver PIN). Then, the reference of Liu Fig 3, section 3 “Transmission experiment” pages 2-3 teaches the concept that in a multi-core fiber (MCF) a first communication is performed using a multi-mode propagation (i.e. at 850nm) and a second communication is performed using a single-mode propagation (i.e. at 1310nm). Thus, the combination generates a multi-core fiber (MCF) 200 having multiple optical fiber cores that simultaneously (i) transfer one or more first optical communication signals among first electro-optical devices (e.g. 111-1) for a first communication with a first device (e.g. 122-1) and (ii) transfer one or more second optical communication signals between second electro-optical devices (e.g. 111-2) and an optical connector 150 (e.g. FAN-IN/FAN-OUT at node 120-2) for a second communication with a second device (e.g. 122-2), and where the first communication is performed using a multi-mode propagation (i.e. at 850nm) and the second communication is performed using a single-mode propagation (i.e. at 1310nm) (which is what this limitation requires). Here, there is no physical integration of 
 
The Applicant argues that in Liu “the seven-core fiber can handle transmission at either 850nm or 1310nm, but not a single seven-core fiber at the same time”. However, the Examiner respectfully disagrees with this statement because of the following. First, in addition to Liu’s abstract stating that “both 850nm signals and 1310nm signals are transferred simultaneously”, Liu section 2 “Fiber design and fabrication” lines 26-28 also teaches that in the multi core fiber (MCF) “all the cores can operate simultaneously without obvious degradation.” This is because Liu overcomes inter-core crosstalk in the multi core fiber (MCF) and it is well known in the art that overcoming inter-core crosstalk in a multi core fiber (MCF) produces non-interference between individual cores when they operate “simultaneously.” See for example Ito (US Pub 20150078744) and more specifically Fig 2, paragraph [38] where inter-core crosstalk in a multi core fiber (MCF) produces interference between individual cores (A, B) when they operate 

The Applicant argues that Liu section 1 “Introduction” states that “…universal fiber has been proposed to meet the requirements of multimode transmission at 850 nm and a single mode transmission at 1310 nm simultaneously” and is directed to the work proposed by others and not yet being made. However, the Examiner respectfully states that Liu section 1 “Introduction” was not cited and not used for the rejection. Also, the Examiner acknowledges that this portion of Liu is directed to the work proposed by others and thus is not relied upon. The Applicant also argues that in Liu Section 4 “Conclusion” the language “simultaneously” has been removed and states: The proposed fiber supports both long-distance multimode transmission at 850 nm as well as quasi- single mode transmission at 1310 nm... However, the Examiner respectfully states that Liu Section 4 “Conclusion” was also not cited and not used for the rejection. Furthermore, the Examiner respectfully states that the term “simultaneously” does not 

The Applicant argues that the seven core fiber supports transmissions at 850nm and transmissions at 1310nm in separate occurrences, in different fibers, and not in a single seven core fiber with transmissions both 850nm and 1310nm occurring at the same time in the fiber or “simultaneously”.  However, the Examiner respectfully states that Liu Fig 3, section 3 “Transmission experiment” pages 2-3 is merely showing one experiment. Here, Liu experiments by transmitting an 850nm signal into a core of the multi core fiber (MCF) for a first distance and by transmitting a 1310nm signal into a core of the multi core fiber (MCF) for a second distance. Here, even though there is no experiment that explicitly shows multiple cores of the multi core fiber (MCF) “simultaneously” transmitting an 850nm and 1310nm signal, it is obvious to one of ordinary skill in the art that multiple cores of the multi core fiber (MCF) are capable of “simultaneously” transmitting an 850nm and 1310nm signal. This is because each core of the multi core fiber (MCF) of Liu is capable of transmitting an 850nm or 1310nm signal. Furthermore, this one experiment does not mean that multiple cores of the multicore fiber (MCF) cannot operate “simultaneously” i.e. as argued. This is because there is nothing in Liu that explicitly teaches or suggests that multiple cores of the multicore fiber (MCF) cannot operate “simultaneously”. 

 Thus, for at least these reasons, the arguments made by the Applicant are not found to be persuasive.

Oath/Declaration
The declaration under 37 CFR 1.132 filed on 10/4/2021 is insufficient to overcome the rejection under 35 USC 103 of claim 1 based upon the Liu reference because of the following:

The Declarant argues that in Liu’s abstract i.e. “We demonstrated both 1 km-propagation at 850 nm and 12.4km-propagation at 1310 nm simultaneously at a data rate of 7 x 10- Gb/s”, the term “simultaneously” is misleading because both transmissions of 1km propagation at 850nm and 12.4km propagation at 1310nm are not “simultaneously.” However, the Examiner respectfully disagrees with this statement because of the following. First, MPEP 716.07 states that “Affidavits or declarations attacking the operability of a patent (literature) cited as a reference must rebut the presumption of operability by a preponderance of the evidence.” In this case, the Declarant has not provided any opposing evidence that shows and/or demonstrates that both transmissions of 1km propagation at 850nm and 12.4km propagation at 1310nm cannot operate “simultaneously.” Here, the Declarant is merely providing an opinion and/or allegation because of the lack of documentary evidence e.g. comparative test data. As stated above, in addition to Liu’s abstract stating that “both 850nm signals and 1310nm signals are transferred simultaneously”, Liu section 2 “Fiber design and fabrication” lines 26-28 also teaches that in the multi core fiber (MCF) “all the cores can operate simultaneously without obvious degradation.” This is because Liu overcomes inter-core crosstalk in the multi core fiber (MCF) and it is well known in the art that 

The Declarant argues that in Liu section 1 “Introduction” the passage of “universal fiber has been proposed to meet the requirements of multimode transmission at 850 nm and a single mode transmission at 1310 nm simultaneously” is being directed to the work proposed by others and not yet being made. However, as stated above, the Examiner respectfully states that Liu section 1 “Introduction” was not cited and not used for the rejection. Also, the Examiner acknowledges that this portion of Liu is directed to the work proposed by others and thus is not relied upon.

The Declarant argues that Liu section 3 “Transmission experiment” discusses conducting a per core transmission at 850nm over a distance of 1Km and transmission at 1310 over 1 distance of 12.4Km at different distances and at separate instances and that an MCF “simultaneously” transmitting is not possible without modifying the experimental setup of Liu’s Fig 3. However, as stated above, the Examiner respectfully states that Liu Fig 3, section 3 “Transmission experiment” pages 2-3 is merely showing one experiment. Here, Liu experiments by transmitting an 850nm signal into a core of the multi core fiber (MCF) for a first distance and by transmitting a 1310nm signal into a core of the multi core fiber (MCF) for a second distance. Here, even though there is no 

The Declarant argues that in Liu Section 3 “Transmission experiment” and Fig. 3, a multiplexer (MUX) is not present at the Fan-in and a demultiplexer (DEMUX) is not present at the Fan-out. Absent the multiplexer/demultiplexer, it is not possible to accommodate a “simultaneous” transmission at both 850 nm and 1310 nm. However, the Examiner respectfully disagrees with this statement because of the following. First, the claim does not require a MUX/DEMUX. Second, a MUX/DEMUX for “simultaneous” transmission of both 850 nm and 1310 nm is not what being disclosed by the Applicant’s disclosure. For example, in Fig 6 of the Applicant’s disclosure 4 cores are exclusively being used for multi-mode MM transmission and 4 cores are inclusively 

The Declarant argues that Liu Section 4 “Conclusion” at lines 1-3, states: The proposed fiber supports both long-distance multimode transmission at 850 nm as well as quasi- single mode transmission at 1310 nm... and in this passage, the language “simultaneously” when referring to the 850 nm and 1310 nm transmissions is not present. Accordingly, the language of this passage means that the MCF was shown to support separate transmissions at either 850 nm or 1310 nm by the MCF. Additionally, this passage does not provide any disclosure for any infrastructure which supports transmissions at 850 nm and 1310 nm simultaneously. However, as stated above, the Examiner respectfully states that Liu Section 4 “Conclusion” was also not cited and not used for the rejection. Furthermore, the Examiner respectfully states that the term “simultaneously” does not need to be mentioned again in the conclusion because it was already mentioned in the Abstract and section 2 “Fiber design and fabrication” of Liu. Furthermore, Liu teaches infrastructure for “simultaneous” transmission, for example, a transmitter for 850nm, a transmitter for 1310nm and a multi core fiber (MCF) with multiple cores where each core can carry an 850nm or 1310nm signal. 

Furthermore, it is noted that the multi core fiber (MCF) of Liu’s Fig 1 is similar to the multi core fiber (MCF) 20 of the Applicant’s disclosure Fig 2 i.e. because each core can 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17 and 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US Pub 20180375579) in view of Fini et al (US Pub 20110274398) in further view of  Liu et al (Graded-index seven-core fiber optimized for high density and ultra-wideband parallel transmission application) in further view of Zottmann (US Pub 20100284691).

Regarding Claim 15, Oda discloses a system, the system comprising: 
one or more first electro-optical devices, configured to transmit or receive first optical communication signals having a first carrier wavelength for a first communication with a first device (Fig 1, where a system 100 has one or more first electro-optical devices (e.g. 111-1) configured to transmit first optical communication signals having a first carrier wavelength for a first communication with a first device (e.g. 122-1));   
one or more second electro-optical devices, configured to transmit or receive second optical communication signals having a second carrier wavelength for a second communication with a second device (Fig 1, where the system 100 has one or more second electro-optical devices (e.g. 111-2) configured to transmit second optical communication signals having a second carrier wavelength for a second communication with a second device (e.g. 122-2));  
an optical connector for interfacing with the second device (Fig 1, Fig 3, where the system 100 has an optical connector 150 (e.g. FAN-IN/FAN-OUT at node 120-2) for interfacing with the second device (e.g. 122-2)); and 
a multi-core fiber (MCF) interconnect (Fig 1, Fig 3, where the system 100 has a multi-core fiber (MCF) interconnect 200), comprising: 
multiple optical fiber cores configured to (i) transfer one or more of the first optical communication signals among the first electro-optical devices for the first 
Oda fails to explicitly disclose the multiple optical fiber cores simultaneously (i) transferring one or more of the first optical communication signals for the first communication and (ii) transferring one or more of the second optical communication signals for the second communication; and a shared cladding enclosing the multiple optical fiber cores.         
 However, Fini discloses 
multiple optical fiber cores simultaneously (i) transferring one or more of first optical communication signals for a first communication and (ii) transferring one or more of second optical communication signals for a second communication (Fig 21, paragraphs [91][101][108] where a multi-core fiber (MCF) 211 has multiple optical fiber cores (e.g. 181, 182 as shown in Fig 18B) that simultaneously (i) transfer one or more first optical communication signals for a first communication (i.e. from a first transmitter VCSEL to a first receiver PIN), and (ii) transfer one or more of second optical 
a shared cladding enclosing the multiple optical fiber cores (Fig 21, paragraphs [91][101][108] where the multi-core fiber (MCF) 211 has a shared cladding (e.g. 184 as shown in Fig 18B) that encloses the multiple optical fiber cores (e.g. 181, 182 as shown in Fig 18B)).         
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 100 as described in Oda, with the teachings of the multi-core fiber (MCF) 211 as described in Fini. The motivation being is that as shown a multi-core fiber (MCF) 211 can have multiple cores (e.g. 181, 182) that simultaneously (i) transfer first optical communication signals for a first communication (i.e. from a first transmitter VCSEL to a first receiver PIN) and (ii) transfer second optical communication signals for a second communication (i.e. from a second transmitter VCSEL to a second receiver PIN) and one of ordinary skill in the art can implement this concept into the system 100 as described in Oda and have the multi-core fiber (MCF) interconnect 200 with multiple cores that simultaneously (i) transfer first optical communication signals for the first communication (i.e. from the first electro-optical device (e.g. 111-1) to the first device (e.g. 122-1)) and (ii) transfer second optical communication signals for the second communication (i.e. from the second electro-optical device (e.g. 111-2) to the second device (e.g. 122-2))  i.e. as an alternative so as to have simultaneous transmissions in multiple cores of the multi-core fiber (MCF) interconnect 200 for the purpose of enabling parallel communications and have increased data transmission and which modification is a simple implementation of a known concept of a known multi-core fiber (MCF) 211 
Oda as modified by Fini fails to explicitly disclose the multi-core fiber (MCF) interconnect 200 being a universal multi-core fiber (UMCF) interconnect; and where the first communication is performed using a multi-mode propagation and the second communication is performed using a single-mode propagation.
However, Liu discloses 
a multi-core fiber (MCF) interconnect being a universal multi-core fiber (UMCF) interconnect (Fig 1, section 2 “Fiber design and fabrication” pages 1-2 where a multi-core fiber (MCF) is a universal multi-core fiber (UMCF) (i.e. because each core propagates an 850nm or 1310nm signal)); and
a first communication is performed using a multi-mode propagation and a second communication is performed using a single-mode propagation (Fig 3, section 3 “Transmission experiment” pages 2-3 where in the multi-core fiber (MCF) a first communication is performed using a multi-mode propagation (i.e. at 850nm) and a second communication is performed using a single-mode propagation (i.e. at 1310nm)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 100 as described in Oda as modified by Fini, with the teachings of the first/second communications as described in Liu. The motivation being is that as shown in a multi-core fiber (MCF) a first communication can be performed using a multi-mode propagation (i.e. at 850nm) and a second communication can be performed using a single-mode propagation (i.e. at 1310nm) and one of ordinary skill in the art can implement this concept into the system 100 as described in Oda as modified by Fini and 
Oda as modified by Fini and Liu fails to explicitly disclose the system 100 being a data center, the first communication being an internal communication within the data center, and the second communication being an external communication with a remote data center. 
However, Zottmann discloses
a system being a data center (Fig 3, paragraphs [26][46] where an optical multicast network 300 is a data center),
a first communication being an internal communication within the data center (Fig 3, paragraphs [26][46] where the optical multicast network 300 (data center) has a first communication (e.g. between nodes B and C) that is an internal communication within the data center), and  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 100 as described in Oda as modified by Fini and Liu, with the teachings of the first/second communications as described in Zottmann. The motivation being is that as shown an optical multicast network 300 (data center) can have a first communication (e.g. between nodes B and C) that is an internal communication within the data center and the optical multicast network 300 (e.g. first O-MCAST 601a) can have a second communication (e.g. between first O-MCAST 601a and ROADM 602) that is an external communication with a remote data center (e.g. second O-MCAST 601b) and one of ordinary skill in the art can implement this concept into the system 100 as described in Oda as modified by Fini and Liu and have the system 100 (data center) with a first communication (e.g. between 111-1 and 122-1) that is an internal communication within the data center and have the system 100 (first system 100) (e.g. first O-MCAST 601a) with a second communication (e.g. between 111-2 and 122-2/ROADM 602) that is an external communication with a remote data center (second system 100) (e.g. second O-MCAST 601b) i.e. as an alternative so as to have the system 100 be a data center that performs computer related functions and exchanges information between internal nodes within the system 100 (data center) and exchanges information with other systems 100 (data centers) in order to increase communication capabilities and/or improve its 
     
Regarding Claim 16, Oda as modified by Fini and Liu and Zottmann also discloses the system wherein the first carrier wavelength is about 850nm and the second carrier wavelength is about 1310nm (Liu Fig 3, section 3 “Transmission experiment” pages 2-3 where the first carrier wavelength is about 850nm and the second carrier wavelength is about 1310nm).  

Regarding Claim 17, Oda as modified by Fini and Liu and Zottmann also discloses the system wherein the multiple optical fiber cores are disposed equidistantly over a circular perimeter of a cross-section of the UMCF interconnect (Liu Fig 1, section 2 “Fiber design and fabrication” pages 1-2 where the multiple optical fiber cores are disposed equidistantly over a circular perimeter of a cross-section of the multicore fiber (MCF) (as shown in Fig 1)). 
 
Regarding Claim 21, Oda as modified by Fini and Liu and Zottmann also discloses the system wherein in at least one end of the UMCF interconnect, ends of the optical fiber cores terminate at an end facet that is configured to be connected to an optical-to-optical connector (Liu Fig 3, section 3 “Transmission experiment” pages 2-3 wherein in at least one end of the multicore fiber (MCF) interconnect, ends of the optical fiber cores 
 
Regarding Claim 22, Claim 22 is similar to claim 15, therefore, claim 22 is rejected for the same reasons as claim 15.

Regarding Claim 23, Claim 23 is similar to claim 16, therefore, claim 23 is rejected for the same reasons as claim 16.

Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US Pub 20180375579) in view of Fini et al (US Pub 20110274398) in further view of Liu et al (Graded-index seven-core fiber optimized for high density and ultra-wideband parallel transmission application) in further view of Zottmann (US Pub 20100284691) in further view of Mentovich et al (US Pub 20170363823).

Regarding Claim 18, Oda as modified by Fini and Liu and Zottmann fails to explicitly disclose the system wherein in at least one end of the UMCF interconnect, ends of the optical fiber cores terminate at an end facet that is configured to be connected to a multi-chip module (MCM).  
However, Mentovich discloses 
in at least one end of a MCF interconnect, ends of optical fibers terminate at an end facet that is configured to be connected to a multi-chip module (MCM) (Fig 4, paragraph [29] where in at least one end of a MCF interconnect 44, ends of optical fiber cores terminate at an end facet (surface) that is configured to be connected to a multi-chip module MCM 38).   


Regarding Claim 19, Oda as modified by Fini and Liu and Zottmann and Mentovich also discloses the system wherein the end facet is optically butt-coupled to an electro-optical (EO) chip comprised in the MCM (Mentovich Fig 4, paragraph [29] where the end facet (surface) is optically butt (end) -coupled to an electro-optical (EO) chip 40 (VCSEL) comprised in the MCM 38).    
 
Regarding Claim 20, Oda as modified by Fini and Liu and Zottmann and Mentovich also discloses the system wherein the end facet is an angled facet that folds an optical path toward a surface of an electro-optical (EO) chip comprised in the MCM (Mentovich Fig 4, paragraph [29] where the end facet (surface) is an angled facet that folds an optical path toward a surface of an electro-optical (EO) chip 40 (VCSEL) comprised in the MCM 38).  


Conclusion
The prior art found pertinent to the Applicant disclosure and not relied upon is the following:

Chen et al (US Pub 20200257040) and more specifically Fig 11A to Fig 11C.

Hoover et al (US Pub 20140064687) and more specifically Fig 1.

Sorin et al (US Pub 20140037244) and more specifically Fig 5.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636